Opinion issued April 19, 2022




                                  In The

                            Court of Appeals
                                 For The

                        First District of Texas
                          ————————————
                            NO. 01-22-00192-CV
                         ———————————
  IN RE TIC PHILLY LANSDALE 2, LLC, TIC PHILLY LANSDALE 3,
LLC, TIC PHILLY LANSDALE 4, LLC, TIC PHILLY LANSDALE 5, LLC,
   TIC PHILLY LANSDALE 6, LLC, TIC PHILLY LANSDALE 7, LLC,
   TIC PHILLY LANSDALE 8, LLC, TIC PHILLY LANSDALE 9, LLC,
 TIC PHILLY LANSDALE 10, LLC, TIC PHILLY LANSDALE 11, LLC,
 TIC PHILLY LANSDALE 13, LLC, TIC PHILLY LANSDALE 14, LLC,
 TIC PHILLY LANSDALE 16, LLC, TIC PHILLY LANSDALE 18, LLC,
 TIC PHILLY LANSDALE 19, LLC, TIC PHILLY LANSDALE 20, LLC,
 TIC PHILLY LANSDALE 21, LLC, TIC PHILLY LANSDALE 23, LLC,
 TIC PHILLY LANSDALE 24, LLC, TIC PHILLY LANSDALE 25, LLC,
 TIC PHILLY LANSDALE 27, LLC, TIC PHILLY LANSDALE 29, LLC,
 TIC PHILLY LANSDALE 30, LLC, TIC PHILLY LANSDALE 31, LLC,
 TIC PHILLY LANSDALE 32, LLC, TIC PHILLY LANSDALE 33, LLC,
 AND WAYNE MAR D/B/A TIC PHILLY LANSDALE H, LLC, Relators


           Original Proceeding on Petition for Writ of Mandamus
                           MEMORANDUM OPINION

      Relators filed a petition for writ of mandamus requesting that this Court

vacate two interlocutory orders granting real parties in interest’s Texas Rule of

Civil Procedure 91a motions to dismiss. Relators also request that this Court grant

them costs and attorney’s fees and remand the case to the trial court for “a true

determination as to the grounds of vacatur” of an arbitration award.1

      We deny the petition for writ of mandamus. We dismiss any pending

motions as moot.

                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Hightower and Countiss.




1
      The underlying case is TIC Philly Lansdale 2, LLC, TIC Philly Lansdale 3, LLC, TIC
      Philly Lansdale 4, LLC, TIC Philly Lansdale 5, LLC, TIC Philly Lansdale 6, LLC, TIC
      Philly Lansdale 7, LLC, TIC Philly Lansdale 8, LLC, TIC Philly Lansdale 9, LLC, TIC
      Philly Lansdale 10, LLC, TIC Philly Lansdale 11, LLC, TIC Philly Lansdale 13, LLC,
      TIC Philly Lansdale 14, LLC, TIC Philly Lansdale 16, LLC, TIC Philly Lansdale 18,
      LLC, TIC Philly Lansdale 19, LLC, TIC Philly Lansdale 20, LLC, TIC Philly Lansdale
      21, LLC, TIC Philly Lansdale 23, LLC, TIC Philly Lansdale 24, LLC, TIC Philly
      Lansdale 25, LLC, TIC Philly Lansdale 27, LLC, TIC Philly Lansdale 29, LLC, TIC
      Philly Lansdale 30, LLC, TIC Philly Lansdale 31, LLC, TIC Philly Lansdale 32, LLC,
      TIC Philly Lansdale 33, LLC, and Wayne Mar d/b/a TIC Philly Lansdale H v. Moody
      National Philly Lansdale S, LLC, Moody National Philly Lansdale H, LLC, Moody
      National Hospitality Philly Lansdale V, LLC, Brett C. Moody, individually and dba or
      alter ego for: Moody National Companies, Moody National, Moody National Realty
      Company, L.P., Moody Realty Corporation, Moody National Mortgage Corporation,
      Moody National Management, L.P., Moody National Philly Lansdale V, LLP, Moody
      National Management Company, Moody Management Corporation, Moody National
      Title Company, LP, Moody Lansdale, LLC and Brett C. Moody Investments, LLC, Cause
      No. 2021-46723, pending in the 151st District Court of Harris County, Texas, the
      Honorable Mike Engelhart presiding.

                                           2